Judgment, Supreme Court, Bronx County (Bonnie Wittner, J., and a jury), rendered July 6, 1989, convicting defendant of second degree assault and sentencing him to six months imprisonment and four and one-half years probation, unanimously affirmed.
The defendant’s belated objection on appeal to the trial court’s charge on justification in the use of deadly physical force by means of a deadly weapon has not been preserved for our review as a matter of law in the absence of an exception (CPL 470.05 [2]). Nor do we believe that the interest of justice requires our review of this issue. Concur—Murphy, P. J., Milonas, Ellerin, Wallach and Kassal, JJ.